UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 2 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51152 PetroHunter Energy Corporation (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1875 Lawrence Street, Suite 1400, Denver, Colorado 80203 (Address of principal executive offices)(Zip Code) Registrant’s telephone number:(303) 572-8900 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 222,928,734 shares of Common Stock, $.001 par value, as of May 15, 2007 EXPLANATORY NOTE We are filing this Amendment No. 2 to Form 10-Q for the quarterly period ended March 31, 2007, as originally filed with the SEC on May 21, 2007 and as amended on June 13, 2007, to restate our financial statements and corresponding financial information for the quarterly period ended March 31, 2007. We are restating the financial statements and corresponding financial information to appropriately account for the operating results associated with certain agreements.During February and March 2007, the Company received notice it was in default for failure to make timely payments of amounts due for drilling and completion operations, under the terms of a Joint Operating Agreement with an oil and gas operator and certain Well Participation and Farmout Agreements with a different third party oil and gas operator.The Company had recorded, through March 31, 2007, $2,470,100 of oil and gas sales revenue, $420,994 of lease operating and production tax expense, $426,566 of depreciation, depletion and amortization;and at March 31, 2007 had recorded $1,165,651 of oil andgas receivables, $4,509,977 in oil and gas properties, and $3,388,352 in accounts payable and accrued expenses from the six wells in which it had held a contractual interest This restatement reverses the related operational results recorded during the period. A more complete discussion of this restatement is set forth in Note 1 to the consolidated financial statements included in Part I, Item 1 of this Amendment No. 2.Changes also have been made to Part I, Item 2— Management’s Discussion and Analysis of Financial Condition and Results of Operations in this Amendment No. 2, as a result of the restatement. This Amendment No. 2 continues to speak as of the date of Amendment No. 1 to Form 10-Q for the quarterly period ended March 31, 2007 and we have not updated or amended the disclosures contained herein to reflect events that have occurred since the filing of Amendment No. 1 to Form 10-Q, or modified or updated those disclosures in any way other than as described in the preceding paragraphs.Accordingly, this Amendment No. 2 to Form 10-Q should be read in conjunction with our filings made with the SEC subsequent to the filing of the original Form 10-Q on May 21, 2007 and Amendment No. 1 to Form 10-Q. 2 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) CONSOLIDATEDBALANCE SHEETS ASSETS March 31, 2007 September 30 (unaudited) 2006 Current Assets Cash and cash equivalents $ 1,702,427 $ 10,631,776 Oil and gas receivables 968,106 - Oil and gas receivables - related party 73,616 35,656 Other receivables 558,401 22,290 Due from related parties - 921,344 Prepaid expenses and other assets 7,382 30,960 Total current assets 3,309,932 11,642,026 Property and Equipment, at cost Oil and gas properties under full cost, net 160,363,026 45,972,784 Deposit on pending oil and gas property acquistion 2,243,777 - Furniture and equipment, net 746,559 550,213 163,353,362 46,522,997 Other Assets Due from joint interest owner 10,618,987 - Restricted cash 1,101,793 1,076,793 Deferred financing costs 162,016 - Total Assets $ 178,546,090 $ 59,241,816 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 17,949,333 $ 9,644,236 Note payable - related party - current portion 2,925,000 - Accrued interest payable 350,379 124,474 Accrued interest payable - related party 178,814 - Due to shareholder and related parties 889,283 197,785 Contracts payable - oil and gas properties 2,600,000 - Convertible notes payable - in default 350,000 - Convertible notes payable 50,000 400,000 Total current liabilities 25,292,809 10,366,495 Non Current Obligations Notes payable - related party 10,125,000 - Notes payable - net 10,687,121 - Asset retirement obligation 326,103 522,054 21,138,224 522,054 Total Liabilities 46,431,033 10,888,549 Common stock subscribed 3,067,500 - Commitments and Contingencies (Notes 4, 5, 8, 9, 10 and 13) Stockholders' Equity Preferred stock, $.001 par value Authorized - 1,000,000 shares, issued, none - - Common stock, $.001 par value Authorized - 500,000,000 shares Issued and outstanding - 222,928,734 and 219,928,734 shares 222,929 219,929 Capital in excess of par value 81,623,051 70,944,172 Common stock issuable 81,732,450 - Deficit accumulated during the development stage (34,530,873 ) (22,810,834 ) Total Stockholders' Equity 129,047,557 48,353,267 Total Liabilities and Stockholders' Equity $ 178,546,090 $ 59,241,816 The accompanying notes are an integral part of the consolidated financial statements. 3 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Three Three Months Ended Months Ended March 31 March 31 2007 2006 (unaudited) (unaudited) Revenues Oil and gas revenues $ 889,498 $ - Costs and Expenses Lease operating expenses 223,834 - General and administrative 4,331,209 1,157,998 Property development - related - 820,000 Consulting fees- related party 75,000 Depreciation, depletion, amortization and accretion 126,604 Total operating expenses 4,756,647 1,977,998 Other Income (Expense) Interest income 6,330 Interest expense (2,004,412 ) (499,225 ) Total other income (expense) (1,998,082 ) (499,225 ) Net Loss $ (5,865,231 ) $ (2,477,223 ) Net loss per common share - basic and diluted $ (0.03 ) $ (0.02 ) Weighted average number of common shares outstanding - basic and diluted 222,562,067 103,271,111 Cumulative from Inception Six Six (June 20, 2005) Months Ended Months Ended to March 31 March 31 March 31 2007 2006 2007 (unaudited) (unaudited) (unaudited) Revenues Oil and gas revenues $ 1,338,374 $ - $ 1,374,030 Costs and Expenses Lease operating expenses 385,634 - 389,306 General and administrative 8,002,207 1,869,252 22,875,799 Property development - related 1,815,000 1,520,000 7,205,000 Consulting fees- related party 75,000 - 75,000 Depreciation, depletion, amortization and accretion 763,531 - 836,668 Total operating expenses 11,041,372 3,389,252 31,381,773 Other Income (Expense) Interest income 14,389 - 17,022 Interest expense (2,031,430 ) (686,660 ) (4,540,152 ) Total other income (expense) (2,017,041 ) (686,660 ) (4,523,130 ) Net Loss $ (11,720,039 ) $ (4,075,912 ) $ (34,530,873 ) Net loss per common share - basic and diluted $ (0.05 ) $ (0.04 ) Weighted average number of common shares outstanding - basic and diluted 221,245,401 101,635,556 The accompanying notes are an integral part of the consolidated financial statements. 4 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) CONSOLIDATEDSTATEMENTS OF CASH FLOWS Cumulative from Inception Six Six (June 20, 2005) Months Ended Months Ended to March 31, March 31, March 31, 2007 2006 2007 (unaudited) (unaudited) (unaudited) Cash flows used in operating activities Net loss $ (11,720,039 ) $ (4,075,911 ) $ (34,530,873 ) Adjustments to reconcile net loss to net cash (used) in operating activities Stock for expenditures advanced - - 100,000 Stock based compensation 3,616,724 411,356 13,628,768 Depreciation, depletion, amotization, impairment and accretion 763,531 - 836,668 Stock for financing costs 1,440,918 95,000 2,863,619 Amortization of discount on notes payable and deferred financing costs 148,122 4,822 148,122 Changes in assets and liabilities Accounts receivable (1,468,562 ) (19,814 ) (1,526,508 ) Due from related party 921,344 (1,510,428 ) - Prepaids and other 23,578 7,699 14,627 Accounts payable and accrued expenses (855,451 ) (12,595 ) 524,336 Due to shareholder and related parties 617,883 568,105 815,668 Net cash used in operating activities (6,511,952 ) (4,531,766 ) (17,125,573 ) Cash flows used in investing activities Additions to oil and gas properties (4,008,194 ) (7,847,782 ) (36,789,535 ) Due from joint interest owner (10,618,987 ) - (10,618,987 ) Deposit on oil and gas property acquisition (2,243,777 ) - (2,243,777 ) Property and equipment (94,641 ) (3,774 ) (647,852 ) Restricted cash (525,000 ) (30,000 ) (1,601,793 ) Net cash used in investing activities (17,490,599 ) (7,881,556 ) (51,901,944 ) Cash flows from financing activities Proceeds from the sale of common stock - 35,442,500 Proceeds from common stock subscribed 3,067,500 3,067,500 Proceeds from the sale of notes payable 12,500,000 12,500,000 Payment of notes payable - related party (450,000 ) (450,000 ) Proceeds from the exercise of warrants - 1,000,000 Cash received upon recapitalization and merger - 20,949 Proceeds from issuance of convertible notes - 11,150,752 20,831,667 Offering and financing costs (44,298 ) (4,753 ) (1,682,672 ) Net cash provided by financing activities 15,073,202 11,145,999 70,729,944 Net increase in cash and cash equivalents (8,929,349 ) (1,267,323 ) 1,702,427 Cash and cash equivalents, beginning of period 10,631,776 1,250,242 - Cash and cash equivalents, end of period $ 1,702,427 $ (17,081 ) $ 1,702,427 The accompanying notes are an integral part of the consolidated financial statements. 5 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) CONSOLIDATEDSTATEMENTS OF CASH FLOWS Supplemental schedule of cash flow information Cash paid for interest $ - $ - $ 1,028,353 Cash paid for income taxes $ - $ - $ - Supplemental disclosures of non-cash investing and financing activities Stock issued for expenditures advanced $ - $ - $ 100,000 Contracts for oil and gas properties $ - $ - $ 11,773,960 Common stock issued for debt conversion $ - $ - $ 22,031,667 Common stock issued for commissions on offerings $ 200,000 $ - $ 3,100,201 Common stock issued for property and finders fee on property $ 4,127,770 $ 1,700,000 $ 6,327,770 Debt issued for property, related party $ 13,500,000 $ - $ 13,500,000 Interest capitalized to oil and gas properties $ 394,803 $ - $ 394,803 Convertible debt issued for property $ - $ - $ 1,200,000 Common stock issuable for property and finders fee on property $ 81,275,200 $ - $ 81,275,200 Common stock issuable $ 457,250 $ - $ 457,250 The accompanying notes are an integral part of the consolidated financial statements. 6 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 1 — RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS In February and March 2007, the Company received notice it was in default for failure to make timely payments of amounts due for drilling and completion operations under the terms of a Joint Operating Agreement with an oil and gas operator (the “Operator”) and certain Well Participation and Farmout Agreements (the “Farmouts”) with a different third party oil and gas operator (the “Farmor”).On March 29, 2007, the Farmor notified the Company it was exercising its rights under the Farmouts to terminate the Farmouts and resume ownership of the working interests in six wells drilled on the farmout acreage.The Farmor refunded all amounts paid by the Company to drill the wells, and credited the Company for the remaining balance due to the Operator.The Company had recorded, through March 31, 2007, $2,470,100 of oil and gas sales revenue, $420,994 of lease operating and production tax expense, $426,566 of depreciation, depletion and amortization expense; and at March 31, 2007 had recorded $1,165,651 of oil and gas receivables, $4,509,977 in oil and gas properties, and $3,388,352 in accounts payable and accrued expenses from the six wells in which it had held a contractual interest. CONSOLIDATED STATEMENT OF OPERATIONS - SIX MONTHS ENDED MARCH 31, 2007 As Reported Adjustments Restated Revenue $ 3,808,474 $ (2,470,100 ) $ 1,338,374 Lease operating expenses 806,628 (420,994 ) 385,634 General and Administrative 7,998,571 3,636 8,002,207 Depreciation, depletion, amortization and accretion 1,190,097 (426,566 ) 763,531 Interest expense (1,909,012 ) 122,418 (2,031,430 ) Net Income (Loss) (9,971,445 ) (1,748,594 ) (11,720,039 ) CONSOLIDATED STATEMENT OF OPERATIONS - THREE MONTHS ENDED MARCH 31, 2007 As Reported Adjustments Restated Revenue $ 3,359,598 $ (2,470,100 ) $ 889,498 Lease operating expenses 644,828 (420,994 ) 223,834 General and Administrative 4,327,573 3,636 4,331,209 Depreciation, depletion, amortization and accretion 553,170 (426,566 ) 126,604 Interest expense (1,881,994 ) 122,418 (2,004,412 ) Net Income (Loss) (4,116,637 ) (1,748,594 ) (5,865,231 ) CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2007 As Reported Adjustments Restated Oil and gas receivables $ 2,133,757 $ (1,165,651 ) $ 968,106 Other receivables 19,719 538,682 558,401 Oil and gas properties under full cost, net 164,873,003 (4,509,977 ) 160,363,026 Total Assets 183,683,036 (5,136,946 ) 178,546,090 Accounts payable and accrued expenses 21,337,685 (3,388,352 ) 17,949,333 Deficit accumulated during the development stage (32,782,278 ) (1,748,595 ) (34,530,873 ) Total Liabilities and Stockholders' Equity 183,683,037 (5,136,947 ) 178,546,090 7 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 2 — ORGANIZATION AND BASIS OF PRESENTATION PetroHunter Energy Corporation, formerly known as Digital Ecosystems Corp., (“Digital”) was incorporated on February 21, 2002 under the laws of the State of Nevada.On February 10, 2006, Digital entered into a Share Exchange Agreement (the “Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL, in exchange for shares of Digital’s common stock.On May 12, 2006, the parties to the Agreement completed the share exchange, and Digital changed its business to the business of GSL.Subsequent to the closing of the Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August14, 2006, Digital changed its name from Digital Ecosystems Corp. to PetroHunter Energy Corporation (“PetroHunter”). GSL was incorporated under the laws of the State of Maryland on June 20, 2005 for the purpose of acquiring, exploring and developing oil and gas properties.GSL is considered a development stage company as defined by Statement of Financial Accounting Standards (“SFAS”) No. 7, and its principal activities since inception have been raising capital through the sale of common stock and convertible notes and the acquisition of oil and gas properties in the Western United States and Australia.In October 2006, GSL changed its name to PetroHunter Operating Company.On November 8, 2005, GSL formed Paleotechnology, Inc. (“Paleo”) as a wholly owned subsidiary for the purpose of exploring and developing new products and processes using by-products of petroleum extraction environments.On September 11, 2006, PetroHunter formed PetroHunter Heavy Oil Ltd. (“Heavy Oil”), as a wholly owned subsidiary for the purpose of holding and developing the Company’s heavy oil assets.Effective September 30, 2006, PetroHunter acquired 50% of the outstanding common shares of Sweetpea Corporation Pty Ltd (“Sweetpea”), an Australian corporation; and effective January 1, 2007 acquired the remaining 50%.Sweetpea is the record owner of four exploration permits issued by the Northern Territory of Australia.On October 20, 2006, PetroHunter formed PetroHunter Energy NT Ltd., now known as PetroHunter Australia Ltd. (“PetroHunter Australia”), as a wholly owned subsidiary, for the purpose of holding and developing its assets in Australia.Collectively, PetroHunter and its subsidiaries are referred to herein as the “Company”. As a result of the Agreement, GSL became a wholly owned subsidiary of PetroHunter.Since this transaction resulted in the former shareholders of GSL acquiring control of PetroHunter, for financial reporting purposes the business combination was accounted for as an additional capitalization of PetroHunter (a reverse acquisition with GSL as the accounting acquirer). NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited financial statements included herein were prepared from the records of the Company in accordance with generally accepted accounting principles in the United States applicable to interim financial statements and reflect all adjustments which are, in the opinion of management, necessary to provide a fair statement of the results of operations and financial position for the interim periods.Such financial statements conform to the presentation reflected in the Company’s Form 10-KSB filed with the Securities and Exchange Commission for the year ended September 30, 2006.The current interim period reported herein should be read in conjunction with the Company’s Form 10-KSB for the year ended September 30, 2006.The results of operations for the three and six months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the full fiscal year ending September 30, 2007. 8 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) BASIS OF ACCOUNTING The accompanying financial statements have been prepared on the basis of accounting principles applicable to a going concern, which contemplates the realization of assets and extinguishment of liabilities in the normal course of business.As shown in the accompanying balance sheet the Company has incurred a cumulative net loss of $34,530,873 for the period from inception (June 20, 2005) to March 31, 2007, has a working capital deficit of $21,982,877 at March 31, 2007 and has significant capital expenditure commitments.As of March 31, 2007, the Company has received oil and gas revenue from its initial wells, and will require significant additional funding to sustain its operations and satisfy its contractual obligations for its planned oil and gas exploration and development operations.These factors, among others, may indicate that the Company may be unable to continue in existence.The Company’s financial statements do not include any adjustments related to the realization of the carrying value of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence.The Company’s ability to establish itself as a going concern is dependent upon its ability to obtain additional financing, in order to fund its planned operations and ultimately, to achieve profitable operations.Management believes that they can be successful in obtaining equity and/or debt financing which will enable the Company to continue in existence and establish itself as a going concern.The Company has sold approximately $72.5 million of notes, convertible notes and common stock through March 31, 2007.Subsequent to March 31, 2007 the Company has received an additional $2,500,000 under a mezzanine financing arrangement, and $1,500,000 from a private investor pursuant to a loan commitment.(See Notes 10 and 14.)Management believes that the Company will be successful in raising additional funding to have sufficient capital to meet its obligations for its planned operations. DEVELOPMENT STAGE The Company is considered a development stage company as defined by Statement of Financial Accounting Standards (“SFAS”) No. 7, and its principal activities since inception have been raising capital through the sale of common stock and convertible notes and the acquisition of oil and gas properties in the Western United States and Australia.The Company has commenced initial test production from its first wells in the Piceance Basin of Colorado; however, management does not consider that the Company has commenced principal operations as of March 31, 2007. BASIS OF PRESENTATION The accompanying consolidated financial statements include PetroHunter for the three and six months ended March 31, 2007.For the three and six months ended March 31, 2006, the consolidated financial statements are those of GSL.All significant intercompany transactions have been eliminated upon consolidation. 9 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) OIL AND GAS PROPERTIES The Company utilizes the full cost method of accounting for oil and gas activities.Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center on a country basis.No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas properties unless the sale represents a significant portion of oil and gas properties and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center.Depreciation, depletion and amortization of oil and gas properties is computed on the units of production method based on proved reserves.Amortizable costs include estimates of future development costs of proved undeveloped reserves. Capitalized costs of oil and gas properties may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties.Should capitalized costs exceed this ceiling, an impairment is recognized.The present value of estimated future net cash flows is computed by applying year end prices of oil and natural gas to estimated future production of proved oil and gas reserves as of year end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions.As of March 31, 2007, the Company has no proved reserves, has received revenue from testing and production on its initial wells, and all oil and gas property costs are considered to be unevaluated and are recorded at the lower of cost or estimated fair market value. ASSET RETIREMENT OBLIGATION The Company applies SFAS 143, “Accounting for Asset Retirement Obligations,” which addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs.This statement requires companies to record the present value of obligations associated with the retirement of tangible long-lived assets in the period in which it is incurred.The liability is capitalized as part of the related long-lived asset’s carrying amount.Over time, accretion of the liability is recognized as an operating expense and the capitalized cost is depreciated over the expected useful life of the related asset.Asset retirement obligations (“ARO”) relate primarily to the plugging, dismantlement, removal, site reclamation and similar activities of its oil and gas properties. REVENUE RECOGNITION The Company recognizes oil and gas revenues from its interests in producing wells as oil and gas is produced and sold from these wells.The Company may have an interest with other producers in certain properties, in which case the Company uses the sales method to account for gas imbalances.Under this method, revenue is recorded on the basis of gas actually sold by the Company.In addition, the Company records revenue for its share of gas sold by other owners that cannot be volumetrically balanced in the future due to insufficient remaining reserves.The Company also reduces revenue for other owners’ gas sold by the Company that cannot be volumetrically balanced in the future due to insufficient remaining reserves.The Company’s remaining over- and under-produced gas balancing positions will be considered in the Company’s proved reserves.The Company has no gas balancing arrangements in place at March 31, 2007.Oil and gas sold is not significantly different from the Company’s product entitlement. 10 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) IMPAIRMENT The Company applies SFAS 144, “Accounting for the Impairment and Disposal of Long-Lived Assets,” which requires that long-lived assets to be held and used be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Oil and gas properties accounted for using the full cost method of accounting, the method utilized by the Company, are excluded from this requirement, but will continue to be subject to the ceiling test limitations.The Company’s unproved properties are evaluated periodically for the possibility of potential impairment.During the three months ended December 31, 2006, management of the Company determined not to proceed with further evaluation or exploration of its South Bronco project in the Piceance Basin of Colorado and charged to operations an impairment expense of $550,790.There was no impairment expense recognized for the three-month period ended March 31, 2007. INCOME TAXES The Company has adopted the provisions of SFAS 109, “Accounting for Income Taxes.”SFAS 109 requires recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Temporary differences between the time of reporting certain items for financial and tax reporting purposes consist primarily of exploration and development costs on oil and gas properties, and stock based compensation of options granted. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The Company’s financial statements are based on a number of significant estimates, including oil and gas reserve quantities, which are the basis for the calculation of depreciation, depletion and impairment of oil and gas properties, and timing and costs associated with its retirement obligations. The oil and gas industry is subject, by its nature, to environmental hazards and clean-up costs.At this time, management knows of no substantial costs from environmental accidents or events for which the Company may be currently liable.In addition, the Company’s oil and gas business makes it vulnerable to changes in wellhead prices of crude oil and natural gas.Such prices have been volatile in the past and can be expected to be volatile in the future.By definition, proved reserves are based on current oil and gas prices and estimated reserves.Price declines reduce the estimated quantity of proved reserves and increase annual amortization expense (which is based on proved reserves). 11 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) LOSS PER COMMON SHARE Basic (loss)per share is based on the weighted average number of common shares outstanding during the period.Diluted (loss)per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.Convertible equity instruments such as stock options and convertible debentures are excluded from the computation of diluted loss per share, as the effect of the assumed exercises would be anti-dilutive.The dilutive weighted average number of common shares outstanding excluded potential common shares from stock options and warrants of approximately 48,701,500 for the period ended March 31, 2007. SHARE BASED COMPENSATION The Company had followed Accounting Principles Board (“APB”) Opinion No. 25,”Accounting for Stock Issued to Employees,” and related interpretations, through September 30, 2005 which resulted in the accounting for grants of awards to employees at their intrinsic value in the consolidated financial statements.Additionally, the Company has recognized compensation expense in the financial statements for awards granted to non-employees, which must be re-measured each period under the mark-to-market, as required under EITF 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring or in Conjunction with Selling, Goods or Services.”The Company previously adopted the provisions of SFAS No. 123, “Accounting for Stock-Based Compensation,” as amended by SFAS No. 148, “Accounting for Stock-Based Compensation Transition and Disclosure,” through disclosure only. Effective October 1, 2005, the Company adopted SFAS123(R), “Accountingfor Stock-Based Compensation,” using the modified prospective method, which results in the provisions of SFAS 123(R) being applied to the consolidated financial statements on a going-forward basis.Prior periods have not been restated.SFAS 123(R) requires companies to recognize share-based payments to employees as compensation expense on a fair value method.Under the fair value recognition provisions of SFAS 123(R), stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense over the service period, which generally represents the vesting period.The expense recognized over the service period is required to include an estimate of the awards that will be forfeited.Previously, no such forfeitures have occurred.The Company is assuming no forfeitures going forward based on the Company’s historical forfeiture experience.The fair value of stock options is calculated using the Black-Scholes option-pricing model. 12 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) SHARE BASED COMPENSATION (Continued) As of March 31, 2007, options to purchase an aggregate of 33,295,000 shares of the Company’s common stock were outstanding, of which 10,759,000 are exercisable.These options were granted to the Company’s officers, directors and consultants in August of 2005 and 2006, and February 2007, generally vesting 20% at grant date and 20% per year on the anniversary of the grant date for the next four years.Each option has an exercise price equal to the fair market value per share of the Company’s common stock at the date of grant and each option expires and terminates, if not exercised sooner, five years from the grant date.Stock-based compensation expense of $2,055,591 and $3,616,724 before tax, was charged to operations as compensation expense for the three and six months ended March 31, 2007. CASH AND CASH EQUIVALENTS For purposes of reporting cash flows, the Company considers as cash equivalents all highly liquid investments with a maturity of three months or less at the time of purchase.Restricted cash at March 31, 2007 consists of certificates of deposit underlying letters of credit for exploration permits, state and local plugging and abandonment bonds and guarantees to vendors. CONCENTRATION OF CREDIT RISK Financial instruments, which potentially subject the Company to concentrations of credit risk, consist of cash.The Company maintains cash accounts at one financial institution.The Company periodically evaluates the credit worthiness of financial institutions, and maintains cash accounts only in large high quality financial institutions, thereby minimizing exposure for deposits in excess of federally insured amounts.On occasion, the Company may have cash in banks in excess of federally insured amounts.The Company believes that credit risk associated with cash is remote. FAIR VALUE The carrying amount reported in the balance sheet for cash, receivables, prepaids, accounts payable and accrued liabilities approximates fair value because of the immediate or short-term maturity of these financial instruments. Based upon the borrowing rates currently available to the Company for loans with similar terms and average maturities, the fair value of convertible notes approximates their carrying value. OFF BALANCE SHEET ARRANGEMENTS The Company has no off balance sheet arrangements. 13 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 4 — AGREEMENT WITH MAB RESOURCES LLC Effective January 1, 2007, the Company and MAB Resources LLC (“MAB”) entered into an Acquisition and Consulting Agreement (the “MAB Consulting Agreement”), as amended, which replaced in its entirety the Management and Development Agreement (the “Development Agreement”) entered into July 1, 2005, and materially revised the relationship between MAB and the Company.MAB is a Delaware limited liability company and the largest shareholder of the Company.MAB is in the business of oil and gas exploration and development.Under the terms of the Consulting Agreement: · The Company’s working interest in all its oil and gas properties doubled (from 50% undivided interest in the properties to 100%); · The Company’s prior obligation to carry MAB for its 50% portion of the first $700 million in capital costs was eliminated; · The Company’s aggregate monthly payments to MAB related to the existing properties were reduced from $600,000 to (i) $25,000 for consulting, plus (ii) $225,000 for payments under a $13.5 million promissory note as partial consideration for MAB’s assignment of its previous undivided 50% working interest in the properties; · MAB’s 3% overriding royalty was increased to 5% (the “Override”), but the Override does not apply to the Company’s Piceance II properties, and does not apply to the extent that the Override would cause the Company’s net revenue interest under an oil and gas lease to be less than 75%; · MAB will receive 7% of the issued and outstanding shares of PetroHunter Australia, as of the date that the Company receives PetroHunter Australia shares in consideration for the Company’s assignment of its rights and obligations in the Northern Territory (Australia) permits to PetroHunter Australia. The MAB Consulting Agreement also provides for the issuance of 50,000,000 shares of the Company’s common stock to MAB.MAB has the right and opportunity to receive up to an additional 50,000,000 shares, to be issued over a five-year period in specified numbers of shares that are tied to the Company’s performance in booking reserves.The MAB Consulting Agreement, including the monthly payments to MAB, terminates after five years, except MAB’s overriding royalty continues for the life of the properties. The Company has accounted for the acquisition component of the MAB Consulting Agreement in accordance with the purchase accounting provisions of SFAS 141 “Business Combinations.”Accordingly, the Company has capitalized as oil and gas properties the $13,500,000 promissory note and the $81,000,000 fair market value of the 50,000,000 shares issued to MAB, based on the trading price of the Company’s common stock on the trading date immediately preceding the effective date of the transaction.The $25,000 per month consulting fees are charged to operations as incurred. Commencing July 1, 2005 and continuing through December 31, 2006, the Company and MAB operated pursuant to the Development Agreement, and a series of individual property agreements (collectively, the “EDAs”).The Development Agreement sets forth: (a)MAB’s obligation to assign to the Company a minimum 50% undivided interest in any and all oil and gas assets which MAB acquires from third parties in the future; and (b)MAB’s and the Company’s long-term relationship regarding the ownership and operation of all jointly-owned properties.Each of the Properties acquired was covered by a property-specific EDA that is consistent with the terms of the Development Agreement. 14 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 5 — OIL AND GAS PROPERTIES Commencing effective July 1, 2005 and continuing through December 31, 2006, the Company entered into a Management and Development Agreement (the “DevelopmentAgreement”) and a series of property-specific Exploration and Development Agreements (collectively, the “EDAs”) pursuant to the Development Agreement with MAB.Effective January 1, 2007, the Development Agreement and the EDA’s were replaced in their entirety by the Consulting Agreement with MAB as discussed in Note 4 above. The following description of the Company’s oil and gas property acquisitions for the period from October 1, 2006 to December 31, 2006 is pursuant to the original Development Agreement and related EDA’s.All references to the Company’s obligations to pay “project development costs” pertaining to the following properties means the specified amount of capital expenditures (for each such property), which were credited against the Company’s obligation to carry MAB for MAB’s 50% portion of such expenditures. On November 28, 2006, MAB entered into an agreement with Maralex Resources, Inc. and Adelante Oil & Gas, LLC (collectively, “Maralex”) for the acquisition and development of the Jack’s Pocket Prospect in Garfield County, Colorado (the “Maralex Agreement”).Under the terms of the Maralex Agreement, an initial payment of $100,000 was made upon execution and the balance of $2.9 million cash and issuance of 2,428,100 shares of the Company’s common stock was due on January 15, 2007.The Company has recorded the $2.9 million obligation as a contract payable and the fair market value of the shares to be issued of $4,127,770, based on the closing price of the Company’s common stock as of the date of the Maralex Agreement.Effective January 12, 2007, the Maralex Agreement was amended to extend the payment terms of the cash due through March 15, 2007, and increase the number of shares to be issued by 571,900, to a total of 3,000,000 shares.On January 16, 2007, the Company issued 3,000,000 shares to the sellers and recorded as interest expense, transaction finance costs of $983,668 representing the market value of the 571,900 incremental shares.On January 17, 2007, the Company made a payment of$500,000 on the amount due.Effective March 26, 2007, the Maralex Agreement was further amended to increase the amount of cash due under the Agreementby $200,000 and to amend the payment terms to $325,000 due on April 20, 2007 and $2,275,000 due on April 30, 2007.The incremental $200,000 has been recorded as interest expense in the three months ended March 31, 2007.The Company is currently negotiating to further extend the terms.In the event the Company is not able to reach an agreement to extend the terms, the Company might become subject to a penalty or damages related to its failure to timely meet its obligations. On November 14, 2006, the Company and Lakes Oil N.L. entered into an agreement (the “Lakes Agreement”) under which they will jointly develop Lakes Oil’s onshore petroleum prospects (focusing on unconventional gas resources) in the Gippsland and Otway basins in Victoria, Australia.The arrangement is subject to various conditions precedent, including completion of satisfactory due diligence, and the satisfactory processing of certain retention lease applications.Under the Lakes Agreement, the Company or its subsidiary company Sweetpea will initially farm into 33-1/3% of Lakes Oil’s permits by spending $7 million in Lakes Oil’s permits.In addition, the Company will subscribe for $3 million in new shares in Lakes Oil at 1.5 cents (Australian).The Company will also have the right to increase its position in Lakes Oil’s permits with two further 16-2/3% farm-in tranches of $10 million each, exercisable within 12 months and 24 months, respectively, from the date of the first closing under the Agreement (the “Closing”).Under the Lakes Agreement, the Company has the right to participate in the same proportion in any permits which are non-contiguous to existing permits acquired by Lakes within two years from the Closing, and any contiguous permits acquired by Lakes moving forward, and the Company has a first right of refusal in other permits acquired by Lakes within five years from the Closing.The Company is to assume Lakes Oil’s position as operator of the permits. 15 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 5 — OIL AND GAS PROPERTIES (Continued) On December 29, 2006, the Company entered into an agreement (“PSA”) with Galaxy Energy Corporation (“Galaxy”) and its wholly owned subsidiary, Dolphin Energy Corporation (“Dolphin”), a related party, for the Company to purchase, through its wholly owned subsidiary, PetroHunter Operating Company, all of Galaxy’s and Dolphin’s oil and gas interests in the Powder River Basin of Wyoming and Montana.The controlling owner of PetroHunter’s largest single shareholder (MAB Resources LLC) is Marc A. Bruner.Mr. Bruner is a 14.3% beneficial shareholder of Galaxy and the father of the President and Chief Executive Officer of Galaxy.Dolphin owns an average 86% working interest in 197 oil and gas wells in the Powder River Basin.Twenty-two wells are currently selling gas at an average rate of 850,000 cubic feet a day.The remaining wells are in various stages of dewatering, shut-in waiting on pipeline, or waiting to be completed. The PSA provides for the Company to pay $45 million to acquire all of Galaxy’s and Dolphin’s oil and gas interests in Sheridan, Johnson, Converse and Campbell Counties in Wyoming, and in Big Horn, Custer, Powder River and Rosebud Counties in Montana.The purchase price will be $20 million in cash and $25 million in shares of the Company’s common stock.Closing of the transaction will be subject to approval by Galaxy’s senior lenders, approval in its discretion of all matters by the Company’s Board of Directors, including the Company receiving financing on terms acceptable to it, and various other terms and conditions.Closing of the transaction, which was originally scheduled to occur by February 28, 2007, has been extended until May 31, 2007.Either party may terminate the agreement if the closing has not occurred by May 31, 2007.The Company has paid to Galaxy a $2 million earnest money payment due under the terms of the agreement and has advanced an additional $243,777 towards operating costs of the assets to be acquired.In the event the sale is not consummated, the amounts advanced to Galaxy will be converted to unsecured notes payable by Galaxy to the Company. On March 21, 2007, the Company entered into a Partial Assignment of Contract and Guarantee (the “Assignment”) with MAB.Pursuant to this Assignment, the Company assigned MAB its right to purchase an undivided 45% interest in oil and gas interests in the Powder River Basin of Wyoming and Montana, which right PetroHunter obtained in the PSA with Galaxy.As consideration for the Assignment, MAB assumed the Company’s obligation under the PSA to pay Galaxy $25 million in PetroHunter common stock.MAB also agreed to indemnify the Company against costs relating to or arising out of the termination or breach of the PSA by Galaxy or Dolphin, and MAB agreed to guarantee the payment of principal and interest due to the Company in the event the PSA does not close. The Company’s exploration projects continue to be evaluated, and management believes that the carrying costs of these projects are recoverable.Should the Company be unsuccessful in its exploration activities, the carrying cost of these prospects will be charged to operations.The Company charged to operations all property development costs incurred to MAB under the related EDA’s.None of the Company’s projects had production as of the date of acquisition and, as of March 31, 2007, the Company had received revenues from initial testing and production on certain of its projects. 16 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE6 —DUE FROM JOINT INTEREST OWNER The Company has been in negotiations with an unrelated third party oil and gas operator (the “Third Party”) to exchange leasehold interests in certain oil and gas leases in the Piceance Basin of Colorado held by the Company for interests in certainoil and gas leases held by the Third Party in the Piceance Basin.During the six months ended March 31, 2007, the Company had drilled, as operator, seven wells on oil and gas leases which are subject to the above-described negotiations.The Company’s record title interest in the leases on which the seven wells were drilled is currently 15.4%.As of March 31, 2007 the Company has recorded only its share of costs in the seven wells, based upon its 15.4% record title interest, as Oil and Gas Properties, and has recorded the 84.6% of costs incurred on behalf of the Third Party, asDue From Joint Interest Owner.At March 31, 2007, this amount totaled $10,618,987.In the event the negotiations are successfully consummated, the Company’s interest in those leases will increase to 100% and the balance Due From Joint Interest Owner will be reclassified to Oil and Gas Properties.In the event the negotiations are not successfully consummated, the Third Party will be obligated to reimburse the Company for all costs incurred for the Third Party’s 84.6% working interest.Management believes the transaction will be successfully consummated in the third quarter of fiscal 2007, and that the amounts classified as Due from Joint Interest Owner at March 31, 2007 will subsequently be reclassified to Oil and Gas Properties. NOTE7 - ASSET RETIREMENT OBLIGATION SFAS 143, “Accounting for Asset Retirement Obligations,” addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs.This statement requires companies to record the present value of obligations associated with the retirement of tangible long-lived assets in the period in which it is incurred.The liability is capitalized as part of the related long-lived asset’s carrying amount.Over time, accretion of the liability is recognized as an operating expense and the capitalized cost is depreciated over the expected useful life of the related asset.The Company’s asset retirement obligations relate primarily to the plugging, dismantlement, removal, site reclamation and similar activities of its oil and gas properties. The following table summarizes activity related to the accounting for asset retirement obligations for the six months ended March 31, 2007 and 2006: 2007 2006 Asset retirement obligations, beginning of period $ 522,054 $ - Liabilities incurred 15,755 - Revisions to estimates (213,825 ) Liabilities settled - - Accretion expense 2,119 - Asset retirement obligations, end of period $ 326,103 $ - 17 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 8— CONVERTIBLE NOTES Prior to the merger with GSL on May12, 2006, Digital entered into five separate loan agreements, aggregating $400,000, due one year from issuance, commencing October11, 2006.The loans bear interest at 12% per annum, are unsecured, and are convertible at the option of the lender, at any time during the term of the loan or upon maturity, at a price per share equal to the closing price of the Company’s common shares on the OTC.BB market on the day preceding notice from the lender of its intent to convert the loan.As of March 31, 2007, the Company was in default on payment of an aggregate $350,000 of notes that matured. In December 2006, PetroHunter Australia commenced the sale, pursuant to a private placement, of up to $50,000,000 of convertible notes.As of January 8, 2007, the Company had received proceeds of $1,530,000 from the offering.In February 2007, the Company terminated the offering, agreeing to refund $30,000 to four investors, and converting $1,500,000 from one investor as the initial funding under a Credit and Security Agreement entered into January 9, 2007.(See Note 10.) NOTE 9—NOTE PAYABLE RELATED PARTY Effective January 1, 2007, in conjunction with the MAB Consulting Agreement, the Company issued a $13.5 million promissory note (the “MAB Note”) as partial consideration for MAB’s assignment of its undivided 50% working interest in the oil and gas properties (Note 4).The MAB Note bears interest at a rate equal to LIBOR and requires monthly principal payments of $225,000 plus interest commencing January 31, 2007.As of March 31, 2007, the outstanding balance of the MAB Note was $13,050,000 of which $2,925,000 was currently due. NOTE 10—NOTES PAYABLE On January 9, 2007, the Company entered into a Credit and Security Agreement (the “Financing”) with Global Project Finance AG, a Swiss company, for mezzanine financing in the amount of $15 million.The Financing provides for an interest rate of 6.75% over prime, and is secured by a first perfected lien on the Company’s assets, limited to the specific portion of the assets to which the loan proceeds are applied by the Company.The Company has applied most of the proceeds of this loan to its drilling and development operations in the Piceance Basin, Colorado.The terms of the Financing also provide for the issuance of 1,000,000 warrants of the Company’s shares upon execution of the Financing, and an additional 200,000 warrants, for each $1 million draw down of the credit facility up to $15 million.The warrants will be exercisable for five years after the date of the Financing.The exercise price of the warrants will be equal to 120% of the weighted average price of the Company’s stock for the 30 days immediately prior to each warrant issuance date.The fair value of the warrants was estimated as of each respective issue date under the Black-Scholes pricing model, with the following assumptions: common stock based on market price of at issue date, zero dividends, expected volatility of 69.6% to 71.4%, risk free interest rate of 4.75% and expected life of 2.5 years.The fair value of the debenture warrants of $1,953,719 was recorded as a discount to the note and is being amortized over the life of the note.During the three months ended March 31, 2007, amortization of discount in the amount of $140,841 was included in interest expense. Global Project Finance AG and its controlling shareholder were shareholders of the Company prior to the Financing.The initial draw down of $1,500,000 was converted from the PetroHunter Australia convertible note offering (see Note 8).As of March 31, 2007, the Company has drawn down $12,500,000 on the credit facility. 18 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 11 — STOCKHOLDERS’ EQUITY COMMON STOCK In conjunction with the acquisition of properties under the Maralex Agreement (see Note 5) the Company issued 3,000,000 shares of its common stock as partial consideration for the acquisition. COMMON STOCK SUBSCRIBED On November 6, 2006, the Company commenced the sale of a maximum $125,000,000 pursuant to a private placement of units at $1.50 per unit.Each unit consisted of one share of the Company’s common stock and one-half common stock purchase warrant.A whole common stock purchase warrant entitled the purchaser to acquire one share of the Company’s common stock at an exercise price of $1.88 per share through December 31, 2007.In February 2007, the Board of Directors determined that the composition of the units being offered would be restructured, and those investors who had subscribed in the offering would be offered the opportunity to rescind their subscriptions or to participate on the same terms as ultimately defined for the restructured offering.As of March 31, 2007, the Company has received subscriptions for $3,067,500 for the sale of units pursuant to the private placement, of which $2,250,000 was from a related party, and has recorded the proceeds and outstanding subscriptions from the offering as “Common Stock Subscribed”. COMMON STOCK ISSUABLE The Company has agreed to issue its common stock for certain transactions as described below.As of March 31, 2007, the shares have not been issued and the value of the shares, calculated based upon the trading price of the stock on the commitment date, is included in “Common Stock Issuable” as of that date: · 50,000,000 shares in connection with the MAB Consulting Agreement (see Note 4) as partial consideration for the acquisition, valued at $81,000,000; · 424,528 shares related to the cash investment of $300,000 from an unrelated third party, valued at $450,000; · 256,000 shares to a unrelated consultant as partial consideration for finders fees and consulting services related to the Maralex Agreement (see Note 5), valued at $382,450; and · 121,250 shares to an unrelated individual, for commissions on the sale of the Company’s convertible debt offering in 2006, valued at $200,000.This amount represents the settlement of a previous dispute regarding the amount of commission on the debt offering.Accordingly, the $200,000 has been recorded as finance costs and charged to operations as interest expense in the three months ended March 31, 2007. STOCK OPTION PLAN The Company adopted the 2005 Stock Option Plan (the “Plan”), as amended.Under the Plan, stock options may be granted at an exercise price not less than the fair market value of the Company’s common stock at the date of grant.Options may be granted to key employees and other persons who contribute to the success of the Company.The Company has reserved 40,000,000 shares of common stock for the plan.At March 31, 2007, options to purchase 6,705,000 shares were available to be granted pursuant to the stock option plan. 19 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 11 — STOCKHOLDERS’ EQUITY (Continued) In February 2007, the Company granted 500,000 options to each of two directors.The options were granted at an exercise price of $1.38 per share and vest 50% at grant and 50% one year from grant.There were no options cancelled, forfeited or exercised during the period ended March 31, 2007.The fair value of options granted during the period, calculated using the Black Scholes option pricing model and under the following assumptions: expected option term, 2.75 years; risk free interest rate, 4.75%; dividend yield, -0- and expected volatility, 70.35%,resulted in a fair value of $0.66 per share. WARRANTS The following stock purchase warrants were outstanding at March 31, 2007: Number of Shares Exercise Price Expiry Date 34,442,500 (1) $1.00 2011 3,500,000 (2) $1.30-$2.10 2012 (1) During 2006, the Company issued 35,442,500 stock purchase warrants in conjunction with the unit sale of common stock.The warrants are exercisable for a period of five years from date of issuance at an exercise price of $1.00 per share. (2) Pursuant to the Credit and Security Agreement entered into on January 9, 2007 (Note 10) the Company issued 1,000,000 stock purchase warrants upon execution of the Credit Agreement, andan additional2,500,000 warrantsfor draws on the facility.The warrants are exercisable for five years from the date of draw.The exercise price of the warrants is 120% of the weighted average price of the Company’s stock for the 30 days immediately prior to each warrant issuance date. NOTE 12 — RELATED PARTY TRANSACTIONS During the three months ended March 31, 2007, pursuant to the MAB Agreement and the $13.5 million promissory note issued thereunder (see Note 4), the Company incurred interest expense of $179,719 and made principal payments of $450,000.As of March 31, 2007, the Company owedMAB principal and accrued interest of $13,229,719 under the terms of the promissory note. During the six months ended March 31, 2007, the Company incurred $75,000 of consulting fees pursuant to the MAB Agreement and $1,815,000 in property development costs to MAB under the Development Agreement between MAB and the Company.At March 31, 2007, in addition to the amount due under the promissory note as discussed above, MAB was owed $779,331 by the Company. On March 21, 2007, the Company entered into a Partial Assignment of Contract and Guarantee (the “Assignment”) with MAB.Pursuant to this Assignment, the Company assigned MAB its right to purchase an undivided 45% interest in oil and gas interests in the Powder River Basin of Wyoming and Montana, which right the Company obtained in the PSA with Galaxy (see Note 5).As consideration for the Assignment, MAB assumed the Company’s obligation under the PSA to pay Galaxy $25 million in PetroHunter common stock.MAB also agreed to indemnify the Company against costs relating to or arising out of the termination or breach of the PSA by Galaxy or Dolphin, and MAB agreed to guarantee the payment of principal and interest due to the Company in the event the PSA does not close. 20 PETROHUNTER ENERGY CORPORATION (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 NOTE 12 — RELATED PARTY TRANSACTIONS (Continued) At March 31, 2007, the Company is owed $73,619 from MAB for oil and gas revenues for its share of initial production earned through December 31, 2006 pursuant to the Development and EDA agreements with MAB. In June 2006, the Company entered into an Office Sharing Agreement with Falcon Oil
